Exhibit 10.25

 

AMENDMENT NO. 1

TO THE

BRIGHTVIEW HOLDINGS, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, the BrightView Holdings, Inc. 2018 Employee Stock Purchase Plan (the
“Plan”) was adopted by BrightView Holdings, Inc. (the “Company”) and became
effective on June 27, 2018;

WHEREAS, pursuant to Section 20 of the Plan, the Board of Directors of the
Company (the “Board”) is authorized to amend the Plan at any time and for any
reason; and

WHEREAS, the Board desires to amend the Plan, in the manner set forth in
paragraph 1 below.

NOW THEREFORE, the Plan is hereby amended as set forth below.

 

1.

Section 8(a) of the Plan is hereby deleted in its entirety and replaced with the
following, new Section 8(a):

Unless a Participant withdraws from the Plan as provided in Section 10 of the
Plan, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a Participant’s account, which are not sufficient
to purchase a full share will be returned to the Participant. Any other funds
left over in a Participant’s account after the Exercise Date will also be
returned to the Participant. During a Participant’s lifetime, a Participant’s
option to purchase shares hereunder is exercisable only by him or her.

 

2.

The Plan is hereby ratified and confirmed in all other respects.

 